[Cite as State v. Green, 2022-Ohio-4524.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 111741
                 v.                               :

DONALD GREEN, JR.,                                :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED IN PART, VACATED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: December 15, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-21-662355-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kenan E. Mack, Assistant Prosecuting
                 Attorney, for appellee.

                 Jeffrey S. Richardson, for appellant.


MARY EILEEN KILBANE, J.:

                   Defendant-appellant Donald Green, Jr. (“Green”) appeals the trial

court’s decision ordering him to pay $3,500 in restitution after he pleaded guilty to

attempted receiving stolen property in violation of R.C. 2913.51(A) and 2923.02.
              Pursuant to Loc.App.R. 16(B), plaintiff-appellee, state of Ohio,

concedes this error. After a thorough review of the record and law, we reverse in

part, vacate in part, and remand for further proceedings consistent with this

opinion.

Factual and Procedural History

              The charges against Green arose from an incident that occurred after

Green sold an automobile to Ceera Brown (“Brown”) for $9,500. On August 10,

2021, a few days after the sale of the vehicle, the car was stolen while parked in

Brown’s driveway.     After Brown reported the automobile stolen, the police

apprehended Green driving the vehicle. Brown claimed the vehicle sustained

damages from the time it was stolen and then returned to her possession.

              On September 2, 2021, a Cuyahoga County Grand Jury indicted

Green on one count of receiving stolen property in violation of R.C. 2913.51(A). On

October 22, 2021, Green pleaded not guilty to the indictment. On May 5, 2022,

Green withdrew his former plea of not guilty, the state amended the charges, and

Green pleaded guilty to one count of attempted receiving stolen property in violation

of R.C. 2923.51(A) and 2923.02, a felony of the fifth degree.

              On June 14, 2022, the court sentenced Green to six months of

community control. The trial court also ordered Green to pay restitution to Brown

in the amount of $3,500 and court costs. On June 23, 2022, Green filed an oral

motion to modify his six-month sentence to 60 days, which the trial court granted.
               On July 15, 2022, Green appealed the trial court’s decision ordering

Green’s payment of $3,500 in restitution, presenting a single assignment of error

for our review:

      The trial court erred by ordering Mr. Green to pay $3,500 in restitution
      with insufficient evidence.1

Legal Analysis

               In his sole assignment of error, Green argues that where he objected

to the imposition of restitution and where no evidence was introduced to justify the

amount of restitution, the trial court was required by R.C. 2929.18(A) to hold a

hearing before ordering restitution. Green also argues that the court’s order for

restitution was an abuse of discretion because it required him to pay $500 more

than requested by the victim. The state concedes that Green objected to the amount

of restitution at his sentencing hearing and that the trial court was required to hold

a full restitution hearing.

               An appellate court reviews an order for restitution under an abuse of

discretion standard. State v. Beckwith, 8th Dist. Cuyahoga No. 111024, 2022-Ohio-

2362, ¶ 9.    The term abuse of discretion implies that the court’s attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 450 N.E.2d 1140 (1983); Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-

3304, 187 N.E.3d 463.


      1 On August 22, 2022, the trial court issued a journal entry that set a community-
control sanctions/probation violation hearing on August 30, 2022. Because the alleged
community-control sanctions/probation violation is unrelated to Green’s appeal, we will
not address this issue.
              A sentencing court has discretion to order a defendant to pay

restitution in order to compensate a victim for economic loss. R.C. 2929.18(A)(1);

State v. Lalain, 136 Ohio St.3d 248, 2013-Ohio-3093, 994 N.E.2d 423, ¶ 20. A trial

court is required to conduct a hearing on restitution where the offender, victim, or

survivor disputes the amount of restitution ordered. Lalain at paragraph one of

syllabus.

              The amount of restitution may be based upon

      an amount recommended by the victim, the offender, a presentence
      investigation report, estimates or receipts indicating the cost of
      repairing or replacing property, and other information, provided that
      the amount the court orders as restitution shall not exceed the amount
      of the economic loss suffered by the victim as a direct and proximate
      result of the commission of the offense.

R.C. 2929.18(A)(1); Lalain at ¶ 3. “The amount of restitution must bear a reasonable

relationship to the amount suffered.” State v. Miller, 2017-Ohio-961, 86 N.E.3d

695, ¶ 10 (8th Dist.), citing State v. Roberts, 8th Dist. Cuyahoga No. 99755, 2014-

Ohio-115, ¶ 8, citing State v. Borders, 12th Dist. Clermont No. CA2004-12-101,

2005-Ohio-4339. “The amount of restitution must also be supported by competent,

credible evidence that demonstrates the amount of restitution to a reasonable

degree of certainty.” State v. Fitz, 8th Dist. Cuyahoga No. 109270, 2021-Ohio-1497,

¶ 20, quoting Miller at ¶ 10, quoting Roberts at ¶ 8, quoting State v. Gears, 135 Ohio

App.3d 297, 300, 733 N.E.2d 683 (6th Dist.1999).

              Here, the state sought restitution for damages allegedly sustained by

Brown’s vehicle. Brown purchased a vehicle from Green for $9,500. A few days
later, the automobile was stolen from Brown’s driveway and found within several

hours in Green’s possession. The vehicle allegedly sustained physical damage while

under Green’s control. The state argued that Brown subsequently sold the vehicle

for only $6,500; the decrease in value from the original purchase price of $9,500

was due to the damage incurred while the vehicle was in Green’s possession.

              The assistant prosecuting attorney requested restitution for the

difference between the $9,500 Brown paid for the car and the $6,500 that the victim

recouped by selling the car after it was returned to her with damages. The assistant

prosecuting attorney initially requested restitution in the amount of $3,500 and

then indicated it sought restitution in the amount of $3,000. Green objected to

restitution and indicated that despite repeated requests for documentation or

verification of the loss in value of the vehicle, no such information was provided.

Brown did not testify at the sentencing hearing. Without accepting any testimony

or evidence, the trial court ordered Green’s payment of restitution in the amount of

$3,500.

              Upon Green’s objections as to the amount of restitution, the trial

court was required to conduct a hearing on that issue. Lalain, 136 Ohio St.3d 248,

2013-Ohio-3093, 994 N.E.2d 423, at ¶ 27. The trial court should have held a

restitution hearing and required the submission of competent, credible evidence

that substantiated the amount of restitution to a reasonable degree of certainty.

Because the trial court failed to conduct a restitution hearing in response to Green’s

objection and it ordered restitution without evidence that substantiated the amount,
we are constrained to find that the trial court abused its discretion and, thus, we

sustain Green’s assignment of error. We reverse and vacate the trial court’s order of

restitution and remand for the limited purpose of holding a restitution hearing in

compliance with R.C. 2929.18(A)(1).

              Judgment reversed and vacated, in part, and remanded for

proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
LISA B. FORBES, J., CONCUR